By the Court, Wallace, C. J.:
1. The claim set up by the city in this action—that the city is the owner of the corpus of the water in the Los Angeles Diver—finds no support in the evidence.
2. Nor does the fact that the city is a lower riparian proprietor entitle her to judgment in her favor. The defendants arc upper riparian proprietors on the same stream. In the former action between these parties, it was adjudged that the diversion of the water by the defendants, to the extent and in the manner *470in which they then diverted it, was such as, being riparian proprietors, they might lawfully make. The conditions do not appear to be different now from what they then were. The diversion by the defendants is the same now as then, and while these conditions continue unchanged the judgment rendered in the former action operates as a bar between the parties here.
Judgment and order affirmed.